Dillard, J. This cause coming on to be heard on the Respondent’s motion to dismiss and following oral argument, due notice having been given and the Court being fully advised in the premises; The Court finds that pursuant to section 8(d) of the Court of Claims Act, this Court has exclusive jurisdiction over tort claims only against the Board of Governors of State Colleges and Universities. (111. Rev. Stat., ch. 37, par. 439.8(d).) The student newspaper, the Northeastern University Print, a/k/a the Uni Print is not an agent of the Board of Governors of State Colleges and Universities or Northeastern Illinois University. Furthermore, the newspaper receives no direct State general revenue funds. Therefore, this Court has no jurisdiction over the university or Uni Print and the Board of Governors is an improper party to this suit since no agency relationship exists. Thus it is hereby ordered that the claim herein is dismissed with prejudice.